Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to application 17/498,039, filed on 10/11/2021. 
2.	Claims 1-20 are pending 
Drawings
3.	The drawings filed on 10/11/2021 are accepted.
Oath/Declaration
4.	For the record, the Examiner acknowledges that the Oath/Declaration submitted on 10/11//2021 has been accepted.
Information Disclosure Statement
5.	The IDS filed on 10/11/2021 has been considered by the examiner.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Parent Patent No. 11,171,912 
7.	Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of parent U.S. Patent No. 11,171,912 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 1-20 are to be found in parent patent claims 1-20.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of the instant application claims 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory relationship of the claims limitation at issue. and therefore claims 1-20 of the instant application is obvious broader variant of claims 1-20 of the patented application, and therefore rejected accordingly.
  Since application claims 1-20 are anticipated by claims 1-20 of the patent, they are not patentably distinct and are rejected under non-provisional anticipatory-type double patenting because the conflicting claims have been patented. 

The following table is an example of comparison of claims 1-10 of the instant application vs claims 1-10 of the Patent 11, 171,192 but claims 11-20 of the instant application are rejected similarly by claims 11-20 of the Parent Patent. Examiner suggests applicant to file a timely Terminal Disclaimer to overcome the current DP rejection over claims of Patent 11,171,192.
Claims Comparison Table
Instant Application:
17,498,039
U.S. Patent No. 11,171,192 
Claim 1:
A method comprising:
receiving, by a computing system and from a notification redirection service on a first remote device, at least one notification associated with a user, wherein the at least one notification is associated with a first application, and wherein the first remote device has a first application whitelist that includes the first application; 








determining, by the computing system, an authenticated user workspace of a second remote device associated with the user; identifying a second application whitelist for the second remote device; checking the first application against the second application whitelist for the second remote device, wherein the checking results in an identification that the first application is not included in the second application whitelist; and 
based on identifying that the first application is not included in the second application whitelist for the second remote device, disposing of the at least one notification.






Claim 2:
The method of claim 1, further comprising: transmitting, by the computing system and to the first remote device, the notification redirection service configured to obtain notification data from at least one application; and 
causing, by the computing system and in the first remote device, installation of the notification redirection service. 

Claim 3:
The method of claim 2, further comprising:
receiving, by the computing system and from the first remote device, an indication of a user login event; 
transmitting, by the computing system and to the notification redirection service on the first remote device, the first application whitelist associated with the first remote device; and 
causing, by the computing system, transmission of at least one notification from the notification redirection service of the first remote device based on the first application whitelist. 

Claim 4:
The method of claim 1, further comprising:
transmitting, by the computing system and to the first remote device, the first application whitelist associated with the user; 
causing, by the computing system and in the first remote device, installation of a notification hook in at least one application indicated by the first application whitelist; and 
receiving, by the computing system, at least one notification generated by the at least one application. 

Claim 5:
The method of claim 1, further comprising:
receiving, by the computing system and from a workspace associated with the user, an indication of a user login event; 
transmitting, by the computing system and to the workspace, the first application whitelist associated with the first remote device; and 
causing, by the computing system, transmission of at least one notification from the first remote device based on the first application whitelist.
 
Claim 6:
The method of claim 1, further comprising:
receiving, by the computing system and from a workspace associated with the user, credential information for a user login event; 
matching, by the computing system and to the workspace, the credential information with user account information stored in a notification database; and 
transmitting, by the computing system and to the workspace associated with the user, at least one notification stored in the notification database and associated with user account information matching the credential information. 

Claim 7:
The method of claim 6, wherein the credential information for the user login event is used to authenticate the user to a plurality of cloud computing services. 

Claim 8:
The method of claim 1, further comprising:
determining, by the computing system, a plurality of devices and workspaces associated with the user; 
requesting, by the computing system and from each of the plurality of devices and workspaces associated with the user, notification data; storing, by the computing system and in a notification database, notification data received in response to the requesting; and 
transmitting, by the computing system and to the authenticated user workspace, the stored notification data. 

Claim 9:
The method of claim 1, wherein the at least one notification associated with the user, is transmitted by the computing system to a notification feed application of the second remote device. 


Claim 10:
The method of claim 1, further comprising:
receiving, by the computing system and from the authenticated user workspace, notification data generated by the authenticated user workspace.
--------------------------------------------------------------------
Claims 11-20 are anticipated similarly




Claim 1:
A method comprising: 
receiving, by a computing system and from a notification redirection service on a first remote device, at least one notification associated with a user, wherein the at least one notification is associated with a first application, and wherein the first remote device has a first application whitelist that includes the first application; 
storing, by the computing system and in a notification database, the at least one notification associated with the user and from the first remote device in a notification database, wherein the at least one notification is stored in a portion of the notification database associated with the user; 
determining, by the computing system, an authenticated user workspace of a second remote device associated with the user; identifying a second application whitelist for the second remote device; checking the first application against the second application whitelist for the second remote device, wherein the checking results in an identification that the first application is not included in the second application whitelist; and
based on identifying that the first application is not included in the second application whitelist for the second remote device, disposing of the at least one notification rather than transmitting, by the computing system and to the authenticated user workspace of the second remote device, the at least one notification associated with the user and from the first remote device.

Claim 2:
The method of claim 1, further comprising: transmitting, by the computing system and to the first remote device, the notification redirection service configured to obtain notification data from at least one application; and 
causing, by the computing system and in the first remote device, installation of the notification redirection service. 

Claim 3:
The method of claim 2, further comprising:
receiving, by the computing system and from the first remote device, an indication of a user login event; 
transmitting, by the computing system and to the notification redirection service on the first remote device, the first application whitelist associated with the first remote device; and 
causing, by the computing system, transmission of at least one notification from the notification redirection service of the first remote device based on the first application whitelist.

Claim 4:
The method of claim 1, further comprising:
transmitting, by the computing system and to the first remote device, the first application whitelist associated with the user; 
causing, by the computing system and in the first remote device, installation of a notification hook in at least one application indicated by the first application whitelist; and 
receiving, by the computing system, at least one notification generated by the at least one application.

Claim 5:
The method of claim 1, further comprising:
receiving, by the computing system and from a workspace associated with the user, an indication of a user login event; 
transmitting, by the computing system and to the workspace, the first application whitelist associated with the first remote device; and 
causing, by the computing system, transmission of at least one notification from the first remote device based on the first application whitelist.

Claim 6:
The method of claim 1, further comprising:
receiving, by the computing system and from a workspace associated with the user, credential information for a user login event; 
matching, by the computing system and to the workspace, the credential information with user account information stored in a notification database; and 
transmitting, by the computing system and to the workspace associated with the user, at least one notification stored in the notification database and associated with user account information matching the credential information.

Claim 7:
The method of claim 6, wherein the credential information for the user login event is used to authenticate the user to a plurality of cloud computing services.

Claim 8:
The method of claim 1, further comprising:
determining, by the computing system, a plurality of devices and workspaces associated with the user; 
requesting, by the computing system and from each of the plurality of devices and workspaces associated with the user, notification data; storing, by the computing system and in a notification database, notification data received in response to the requesting; and 
transmitting, by the computing system and to the authenticated user workspace, the stored notification data.

Claim 9:
The method of claim 1, wherein the at least one notification associated with the user, is transmitted by the computing system to a notification feed application of the second remote device.

Claim 10:
The method of claim 1, further comprising:
receiving, by the computing system and from the authenticated user workspace, notification data generated by the authenticated user workspace.



By claims 11-20 of the parent patent.


Please note the listing above is not intended to be exhaustive and is provided as exemplary.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Allowable Subject Matter
8.	Claims 1-20 are allowed if the claims overcome the Double Patenting rejection rendered above by filing Terminal Disclaimer that is approved by the office.
The following is an examiner's statement of reasons for allowance based on original claims as filed: 
Seubert et al.  (USPUB# 2008/0120129 A1) teaches a business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces. This business object model facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction.
Dugan et al. (USPAT# 6,363,411 B1) teaches in a telecommunications switching network having a resource complex including network switches, an intelligent service platform for providing intelligent call processing and service execution for call events received at the switches and requiring call processing services. A centralized administration system is provided that comprises a system for storing one or more reusable business objects that each encapsulate a distinct call-processing function, and any associated data required by the business object; a system for distributing selected business objects and associated data to selected nodes in the switching network based on pre-determined node configuration criteria; and, a system for activating the business objects in preparation for real-time use. A computing platform is provided within each node for executing those business objects required to perform a service in accordance with an event received at the network switch. Also within a node is a storage and retrieval system for sorting and retrieving selected objects and any associated data distributed by the administration system, and making them locally available to the computing platform when required to perform a service. An underlying location-independent communication system is provided to coordinate interaction of one or more business objects to perform the service in response to needs of the received event.
Bloch et al. (USPAT# 7,849,502 B1) teaches a data processing apparatus can perform HTTP traffic monitoring and filtering of HTTP requests from clients and responses from servers. Example apparatus comprises a processor, a first network interface to a protected network, a second network interface to an external network, and a traffic monitor having an address-domain name database, a firewall rules manager, and a DNS snooper. The traffic monitor accesses a blacklist and can perform receiving, from a client computer, a request to access a resource in the external network; blocking the request to the resource when a user agent of the client is in the blacklist as malicious software or when a file extension in a response to the request is in the blacklist; requesting, from a web reputation service, and receiving a reputation score indicating a reputation of the resource; blocking sending the request to the resource when the reputation is below a specified threshold.
Seubert, Dugan, Bloch and other prior arts do not singularly or in combination disclose the limitations "receiving, by a computing system and from a notification redirection service on a first remote device, at least one notification associated with a user, wherein the at least one notification is associated with a first application, and wherein the first remote device has a first application whitelist that includes the first application; determining, by the computing system, an authenticated user workspace of a second remote device associated with the user; identifying a second application whitelist for the second remote device; checking the first application against the second application whitelist for the second remote device, wherein the checking results in an identification that the first application is not included in the second application whitelist; and based on identifying that the first application is not included in the second application whitelist for the second remote device, disposing of the at least one notification." in independent claim 1 and similarly in independent claims 15 and 21. These limitations in combination with the remaining claim limitations provide a unique way for allowing a user to control which notifications from which applications are allowed to be redirected to separate devices of the user, as disclosed in the applicant’s specifications (paragraphs [0007-0009]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art Not Relied Upon
9.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
In some embodiments, an electronic device presents indications of usage metrics for the device. In some embodiments, an electronic device sets, configures and/or enforces device usage limits. In some embodiments, an electronic device limits access to certain applications during certain periods of time. In some embodiments, an electronic device suppresses auxiliary functions of certain applications when an application usage limit or restriction criteria associated with those applications is reached. In some embodiments, an electronic device manages restriction settings with permission optionally provided by another electronic device. (Cranfill et al. ‘181)
At least one server is queried to obtain program data. DVR data is obtained from a digital video recorder, substantially in real time, over a content-based network. The program data and/or the DVR data are displayed on a separate remote device, in communication with the content-based network. A request to record a given program on the at least one digital video recorder is received at the separate remote device. A conflict associated with the request to record the given program is detected, and the conflict is resolved based at least on a user input received at the separate remote device. (Marsh et al. ‘694)
(Cloud computing has not only become attractive for organizations and end-users but also for attackers that use cloud environments to exploit the offered economies of scale—a cloud environment consists of a large set of systems with an excellent network connectivity setup and similar configurations. In this paper, we propose a comprehensive approach towards monitoring cloud computing environments by building an awareness framework combining passive network monitoring principles with in-host monitoring. Passive network monitoring is able to detect suspicious activities from observations on the network layer but cannot provide any attribution to processes on cloud computing instances. In contrast, in-host auditing subsystem monitoring provides fine-grained information of events within a given instance but misses the higher-level perspective of events across the environment. We have devised a system using a big data approach combining analytics on both levels. The analytics complement each other to detect advanced cyber security attacks and provide contextual links to security analysts investigating these attacks. We demonstrate the utility and efficacy of the framework by means of a study of a sophisticated advanced persistent threat style internal spear-phishing attack on a large-scale productive cloud environment. Berger et al. ‘”Closing the loop: Network and in-host monitoring tandem for comprehensive cloud security visibility”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2445